


NEO
Performance Vesting
        
Blue Hills Bancorp, Inc.
Restricted Stock Award Agreement
   
This restricted stock agreement (“Restricted Stock Award” or “Agreement”) is and
will be subject in every respect to the provisions of the 2015 Equity Incentive
Plan (the “Plan”) of Blue Hills Bancorp, Inc. (the “Company”) which are
incorporated herein by reference and made a part hereof, subject to the
provisions of this Agreement. A copy of the Plan has been provided to each
person granted a Restricted Stock Award pursuant to the Plan. The holder of this
Restricted Stock Award (the “Participant”) hereby accepts this Restricted Stock
Award, subject to all the terms and provisions of the Plan and this Agreement,
and agrees that all decisions under and interpretations of the Plan and this
Agreement by the Committee appointed to administer the Plan (“Committee”) or the
Board will be final, binding and conclusive upon the Participant and the
Participant’s heirs, legal representatives, successors and permitted assigns.
Except where the context otherwise requires, the term “Company” will include the
parent and all present and future subsidiaries of the Company as defined in
Section 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”). Capitalized terms used herein but not defined will
have the same meaning as in the Plan.
1.
    Name of Participant:     William M. Parent



2.Date of Grant:         October 7, 2015
                        
3.
Total number of shares of Company common stock, $0.01 par value per share,
covered by the Restricted Stock Award:    40,000 (subject to adjustment pursuant
to Section 9 hereof).



4.
    Performance-Based Vesting. The Committee has set three performance metrics
in order to achieve full vesting of this Award. The Award will vest over a
five-year period, with a maximum of up to 8,000 Awards vesting each year. The
performance metrics will be weighted 50%, 25% and 25%. The measurement period
will be the twelve month period coinciding with the calendar year, commencing in
calendar year 2016. The "determination date" for purposes of vesting of each
installment will be March 15 of the calendar year immediately following the
calendar year for which the satisfaction of the Award is being determined (or as
soon thereafter during said calendar year as achievement or non-achievement of
the performance metrics can be determined, with any delayed date being deemed
the "determination date"). In order to vest in the Award: (i) the Committee must
certify, in writing, that the performance metrics were in fact satisfied, and
(ii) the Participant must be employed on the determination date, unless the
provisions of the next paragraph are applicable.



Except as otherwise provided in this Agreement, this Restricted Stock Award
becomes vested as follows. Vesting will automatically accelerate pursuant to
Section 2.9 of the Plan (in the event of death or Disability or Involuntary
Termination following a Change in Control).
(A).    Annual Non-Performing Loans as a Percentage of Total Loans vs. Peer
Median*
Up to 50% of the Restricted Stock Award vesting in any year under this Agreement
(up to 4,000 shares per year) can be earned based upon Company results against
this performance goal. Any portion of the Restricted Stock that does not vest
under this performance goal will be forfeited. To determine whether this
performance goal has been satisfied, this metric will be measured on a calendar
year basis commencing with the calendar year ending December




--------------------------------------------------------------------------------




31, 2016 and continuing through December 31, 2020. On the determination date, as
defined above, the Committee will certify as to the satisfaction or
non-satisfaction of this performance metric.
If Company’s percentile is equal to or less than 50th percentile of its Peers
(it being understood that the lower percentile is preferable)
If Company’s percentile is 51st percentile or higher of its Peers
100% attributable to this metric vest
0% attributable to this metric vest



(B)    Annual Percentage Growth In Total Loans and Leases v. Peer Median*
Up to 25% of the Restricted Stock Award vesting in any year under this Agreement
(up to 2,000 shares per year) can be earned based upon Company results against
this performance goal. Any portion of the Restricted Stock that does not vest
under this performance goal will be forfeited. To determine whether this
performance goal has been satisfied, this metric will be measured on a calendar
year basis commencing with the calendar year ending December 31, 2016 and
continuing through December 31, 2020. On the determination date, as defined
above, the Committee will certify as to the satisfaction or non-satisfaction of
this performance metric.
If Company’s growth percentile is equal to or less than 50th percentile of its
Peers
If Company’s growth percentile is in the 51st percentile or higher of its Peers
0% attributable to this metric vest
100% attributable to this metric vest



(C)    Annual Percentage Growth in Tangible Book Value vs. Peer Median*
Up to 25% of the Restricted Stock Award vesting in any year under this Agreement
(up to 2,000 shares per year) can be earned based upon Company results against
this performance goal. Any portion of the Restricted Stock that does not vest
under this performance goal will be forfeited. To determine whether this
performance goal has been satisfied, this metric will be measured on a calendar
year basis commencing with the calendar year ending December 31, 2016 and
continuing through December 31, 2020. On the determination date, as defined
above, the Committee will certify as to the satisfaction or non-satisfaction of
this performance metric.
If Company’s growth percentile is equal to or less than 50th percentile of its
Peers
If Company’s growth percentile is in the 51st percentile or higher of its Peers
0% attributable to this metric vest
100% attributable to this metric vest



For purposes of calculating tangible book value, the following will be excluded:
(i) extraordinary, unusual and/or nonrecurring items of gain or loss; (ii) gains
or loss on the disposition of a business; (iii) changes in tax or accounting
principles, regulations or laws; or (iv) expenses incurred in connection with a
merger, branch acquisition or similar transaction.     


5.    Grant of Restricted Stock Award.


The Restricted Stock Award will be in the form of issued and outstanding shares
of Stock that will be either registered in the name of the Participant and held
by the Company, together with a stock power executed by the Participant in favor
of the Company, pending the vesting or forfeiture of the Restricted Stock, or
registered in the name of, and delivered to, the Participant. Notwithstanding
the foregoing, the Company may in its sole discretion, issue Restricted Stock in
any other format (e.g., electronically) in order to facilitate the paperless
transfer of such Awards.




--------------------------------------------------------------------------------




If certificated, the certificates evidencing the Restricted Stock Award will
bear a legend restricting the transferability of the Restricted Stock. The
Restricted Stock awarded to the Participant will not be sold, encumbered
hypothecated or otherwise transferred except in accordance with the terms of the
Plan and this Agreement.
6.
Terms and Conditions.

6.1
The Participant will have the right to vote the shares of Restricted Stock
awarded hereunder on matters which require shareholder vote.

6.2
Dividends paid on any share of Restricted Stock will not be paid to the
Participant unless and until (i) the performance goals described in Section 4 of
this Agreement have been certified by the Committee as having been achieved and
such share vests. Dividends attributable to a share (and earnings thereon, if
any) will be paid to the Participant no later than thirty (30) days after the
underlying share vests.

7.
Delivery of Shares.

Delivery of shares of Stock under this Restricted Stock Award will comply with
all applicable laws (including, the requirements of the Securities Act), and the
applicable requirements of any securities exchange or similar entity.


8.    Change in Control.


8.1
In the event of a Change in Control, all performance measures attached to this
Restricted Stock Award will be deemed satisfied as of the date of the Change in
Control.



8.2
A “Change in Control” will be deemed to have occurred as provided in Section 4.2
of the Plan.

 
9.    Adjustment Provisions.
This Restricted Stock Award, including the number of shares subject to the
Restricted Stock Award, will be adjusted upon the occurrence of the events
specified in, and in accordance with the provisions of, Section 3.4 of the Plan.
10.    Effect of Termination of Service on Restricted Stock Award.
10.1    This Restricted Stock Award will vest as follows:
(a)
Death. In the event of the Participant’s Termination of Service due to death,
all Restricted Stock granted hereunder will vest as of the date of death.



(b)
Disability. In the event of the Participant’s Termination of Service due to
Disability, all Restricted Stock granted hereunder will vest as of the date of
Disability.



(c)
Retirement. In the event of the Participant’s Termination of Service due to the
Participant’s Retirement during any calendar year of the performance period, the
Participant may vest in a part of the Restricted Stock Award that would vest in
such calendar year, so long as the vesting is not accelerated but shall occur on
the determination date (which will be following Retirement), based on the period
of the Participant's active employment and the level of achievement of the
performance measures during the period of such active employment. “Retirement”
shall have the meaning set forth in Section 8.1(dd) of the Plan.



(d)
Termination for Cause. If the Participant’s Service has been terminated for
Cause, any Restricted Stock granted hereunder that has not vested as of the date
of Termination of Service





--------------------------------------------------------------------------------




will be forfeited and cancelled.


(e)
Other Termination. If a Participant terminates Service for any reason other than
due to death, Disability, Retirement, or following a Change in Control or for
Cause, any Restricted Stock granted hereunder that has not vested as of the date
of Termination of Service will be forfeited and cancelled.



11.    Miscellaneous.
11.1
This Agreement may not be amended or otherwise modified unless evidenced in
writing and signed by the Company and the Participant.

11.2
Restricted Stock Awards are not transferable prior to the time such Awards vest.

11.3
This Restricted Stock Award will be governed by and construed in accordance with
the laws of the Commonwealth of Massachusetts.

11.4
This Restricted Stock Award is subject to all laws, regulations and orders of
any governmental authority which may be applicable thereto and, notwithstanding
any of the provisions hereof, the Company will not be obligated to issue any
shares of stock hereunder if the issuance of such shares would constitute a
violation of any such law, regulation or order or any provision thereof.

IN WITNESS WHEREOF, the Company has caused this instrument to be executed in its
name and on its behalf as of the date of grant of this Restricted Stock Award
set forth above.
BLUE HILLS BANCORP, INC.


                        
Compensation Committee Member


* Peer Group attached hereto as Exhibit A




























--------------------------------------------------------------------------------




PARTICIPANT’S ACCEPTANCE
The undersigned hereby accepts the foregoing Restricted Stock Award and agrees
to the terms and conditions hereof, including the terms and provisions of the
2015 Equity Incentive Plan. The undersigned hereby acknowledges receipt of a
copy of the Company’s 2015 Equity Incentive Plan.
PARTICIPANT


                        
William M. Parent




